asseton usoc
IN THE UNITED sTATEs DISTRICT §M'ICHARLESWN' 59
DISRTICT oF soUTH CARoLl ,
CHARLEsToN DIvISIoN demmv \3 PH 3' 37

RObbie Collins, ) Civil Action No.: 2:18-cv-Ol49l-RMG
)
Plaintiff, )
v. )
n n )

Warden C. Wllllams, M.C.l.; Byron Stirling, ) OPINION AND ORDER

SCDC Director; and S. Williams, Grievance )
Coordinator, )
)
Defendants. )
)

 

Before this Court is the Report and Recommendation (“R & R”) of the Magistrate Judge
(Dkt. No. 30) recommending that Defendant’s motion to dismiss (Dkt. No. 22) be granted in part
and denied in part. For the reasons set forth below, the Court adopts the R & R and grants in part
and denies in part the Defendant’s motion to dismiss.

I. Background

PlaintiffRobbie Collins is currently incarcerated at the Broad River Correctional lnstitution
(“Broad River”) in the custody of the South Carolina Department of Corrections (“SCDC”). (Dkt.
No. ll at 2.) Plaintiff makes four claims: denial of medical care, denial of outdoor recreation,
freedom of religion, and denial of access to the grievance system.

Plaintiff alleges that his ribs were broken on April 4, 2018, after being attacked by a group
of inmates. (Dkt. No. ll at 5.) A doctor ordered an x-ray and other treatment, but Plaintiff was
transferred to McCormick Correctional lnstitution (“MCl”) before receiving any treatment. (Id.)
On April lO, 2018, Plaintiff visited health services at MCl, and the nurse informed him he would
receive an x-ray and told him to fill out a “sick-call request.” (Id.) The following day, Plaintiff

was placed in the Restrictive Housing Unit (“RHU”). (Id.) While in the RHU, Plaintiff claims

that he asked to see medical staff but continued to not be treated despite being in excruciating pain.
(Ia’.) Plaintiff claims he then submitted two Requests to StaffMembers (“RTSM”), since an inmate
must seek an informal resolution of an issue prior to filing a step l grievance

On April 20, 2018, Plaintiff filed an emergency step l grievance, alleging that he required
medical attention for his ribs, and that he had been defecating and urinating blood. (Dkt. No. 1-2
at l.) His grievance noted that he had wrote a “staff request to medical.” (Ia’.) On May l, 2018,
Plaintiff went to the medical unit again for his ribs, and a nurse was allegedly “shocked” that his
ribs were protruding out of his side and instructed Plaintiff to file a grievance. (Dkt. No. l-l at l.)
Plaintiff filed another emergency step l grievance that same day, reiterating that he had previously
sent an RTSM. (Dkt. No. 1-2 at 3.) On May 6, 2018, Plaintiff filed an additional emergency step
l grievance. (Ia’. at 5.) No later than June 2, 2018, Plaintiff was transferred from MCI to Broad
River. On June 2, 2018, Plaintiff received a response to one of his alleged RTSMS (dated April
25, 2018), noting that MCI would not take any action because Plaintiff was no longer an inmate at
MCI. (Dkt. No. ll-l at 3.)

Plaintiff additionally claims that the Defendants unlawfully denied him outdoor recreation.
Plaintiff filed a step 1 grievance regarding the issue on May 7, 2018, which stated that he had
previously filed an RTSM. (Dkt. No. 1-2 at 13.)

Plaintiff s Complaint also alleges that the Defendants denied Plaintiff freedom of religion.
(Dkt. No. l l at 8.) Specifically, Plaintiff alleges he is a member of the Nation of Gods and Earths,
which is allegedly not recognized as a religion by SCDC because it is designated as a Security
Threat Group (“STG”). (Ia’.) On November 3, 2015, while incarcerated at Lieber Correctional
lnstitution, Plaintiff filed a grievance regarding the STG designation. (Dkt. No. 1-2 at 7.) He

requested Nation of Gods and Earth to be recognized as a religion, and sought religious materials,

the right to observe holy days, attend formal gatherings, and “correspond with the school.” (Ia’.)
The grievance was denied on December 31, 2015, and indicated that Plaintiff had since been
transferred to Lee Correctional lnstitution, (Ia’. at 8.) Plaintiff filed a step 2 grievance on January
12, 2016, and the grievance was again denied on March 23, 2016, (Ia’. at 9)

Finally, Plaintiff claims that Defendant Williams denied him access to the grievance system
by refusing to process his grievances without an answered RTSM. (Dkt. No. ll at 10).

Plaintiff filed his Complaint on June 2, 2018, (Dkt. No.l) and filed an Amended Complaint
(Dkt. No. ll) on June 25, 2018, in response to a proper form order. Defendants filed a motion to
dismiss on August 29, 2018, and Plaintiff opposed. (Dkt. Nos. 22, 25.) The Magistrate Judge
issued an R & R on October 18, 2018, and no parties have filed objections.l (Dkt. No. 30.)

II. Legal Standard

A. Motion to Dismiss

Rule l2(b)(6) of the F ederal Rules of Civil Procedure permits the dismissal of an action if
the complaint fails “to state a claim upon which relief can be granted.” Such a motion tests the
legal sufficiency of the complaint and “does not resolve contests surrounding the facts, the merits
of the claim, or the applicability of defenses.... Our inquiry then is limited to whether the
allegations constitute ‘a short and plain statement of the claim showing that the pleader is entitled
to relief.”’ Republican Parly of N. C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992) (quotation marks
and citation omitted). In a Rule 12(b)(6) motion, the Court is obligated to “assurne the truth of all
facts alleged in the complaint and the existence of any fact that can be proved, consistent with the

complaint’s allegations.” E. Shore Mkls., Inc. v. J.D. Assocs. Lla'. P’shz'p, 213 F.3d 175, 180 (4th

 

l Additionally, Plaintiff has filed a number of motions to compel, including one currently
pending before the Magistrate Judge. (Dkt. No. 34.)

Cir. 2000). However, while the Court must accept the facts in a light most favorable to the non-
moving party, it “need not accept as true unwarranted inferences, unreasonable conclusions, or
arguments.” Id.

To survive a motion to dismiss, the complaint must state “enough facts to state a claim to
relief that is plausible on its face.” Bell All. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although
the requirement of plausibility does not impose a probability requirement at this stage, the
complaint must show more than a “sheer possibility that a defendant has acted unlawfully.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint has “facial plausibility” where the
pleading “allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Id.

B. Report and Recommendation

The Magistrate Judge makes only a recommendation to this Court that has no presumptive
weight. The responsibility to make a final determination remains with the Court. See Malhews v.
Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). This
Court must make a de novo determination of those portions of the R & R Petitioner specifically
objects to. Fed. R. Civ. P. 72(b)(2). Where Petitioner fails to file any specific objections, “a
district court need not conduct a de novo review, but instead must only satisfy itself that there is
no clear error on the face of the record in order to accept the recommendation.” Diamond v.
Colonial Life & Accia'enl Ins. C0., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted).
“l\/Ioreover, in the absence of specific objections to the R & R, the Court need not give any

explanation for adopting the recommendation.” Wl'lson v. S. C. Depl. of Corr. , No. 91 l4-CV-4365-

RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015) citing Camby v. Davis, 718 F.2d 198, 200
(4th Cir.l983). No Parties have filed objections and the R & R is reviewed for clear error.

III. Discussion

A. Failure to Exhaust Denial of Medical Treatment and Outdoor Recreation

Defendants argue that the Court should dismiss Plaintiff’s claims regarding denial of
medical treatment and outdoor recreation because Plaintiff failed to exhaust his administrative
remedies (Dkt. No. 22-1 at 3.) The Prison Litigation Reforrn Act (“PLRA”) mandates that an
inmate exhaust “such administrative remedies as are available” before bringing suit under § 1983.
42 U.S.C. § l997e(a). Exhaustion is required even where a prisoner seeks remedies, such as
monetary damages, that are not available at an administrative proceeding See Booth v. Churner,
532 U.S. 731, 740 (2001). lt is the defendant’s burden to establish that a plaintiff failed to exhaust
his administrative remedies See Wl'lcox v. Brown, 877 F.3d 161, 167 (4th Cir. 2017). While a
Plaintiff need not plead exhaustion, at the pleadings stag, “a prisoner’ s complaint may be dismissed
for non-exhaustion ‘in the rare case where failure to exhaust is apparent from the face of the
complaint.”’ Ia'.

The administrative remedies are dictated by the prison. See Jones v, Bock, 549 U.S. 199,
218 (2007). ln order to exhaust his administrative remedies, an inmate must avail himself of every
level of available administrative review in the prison grievance system, which means “using all
steps that the agency holds out, and doing so properly.” Wooa'fora' v. Ngo, 548 U.S. 81, 90 (2006)
(citation omitted). However, an administrative remedy is not “available if a prisoner, through no
fault of his own, was prevented from availing himself of it.” Moore v. Bennette, 517 F.3d 717,
725 (4th Cir. 2008). Pursuant to SCDC policy, as demonstrated on the form provided to Plaintiff,

an inmate seeking to complain of prison conditions must first attempt to informally resolve the

complaint by sending an RTSM. (Dkt. No. 1-2 at 8.) lf informal resolution is unsuccessful, an
inmate may file a “Step 1 Grievance” with the warden. lf the inmate is not satisfied with the
warden’s decision, he may appeal the decision via a step 2 grievance. (Id.; SCDC’s Grievance
Poiicy, GA-oi .12.)2

Defendants argue that Plaintiff`s Complaint was premature since he failed to wait
approximately 114 days after filing his grievance in order to properly exhaust his claims,
presumably since this is approximately the full amount of time provided SCDC to resolve
complaints See Malz`k v. Wara', No. CIVA 8:08CV01886, 2010 WL 936777, at *3 (D.S.C. 2010)
(“Thus, a SCDC prisoner must wait approximately l 14 days from presenting his Step l Grievance
to the prison to file a complaint in federal court.... lf the prisoner has not received a response
‘[a] fter approximately 1 14 days have passed, he will have exhausted ‘such administrative remedies

979

as are available ) (citations omitted).

However, as the Magistrate Judge correctly found, this rule is inapplicable here. To begin
with, Plaintiff filed his grievances regarding his broken ribs as emergency grievances, which are
allowed where the grievance relates to “conditions in which any person’s health, safety or welfare
is threatened or in serious danger.” (GA-01.12 at §14.1.) An emergency grievance must be
responded to within seven (7) days, shortening the time in which Defendants must respond and
rendering the 114 day time period inappropriate in this case. Furthermore, a Plaintiff must only
exhaust administrative remedies available to him. Here, Plaintiff alleges that the Defendants failed

to respond to his multiple RTSMs, and by the time he received a response, on June 2, 2018, he had

already been transferred to a different facilities Given the emergency nature of the grievance and

 

2 Malik v. Ward, No. CIVA 8:08CV01886, 2010 WL 936777, at *2 (D.S.C. Mar. 16, 2010) (“the
Court may take judicial notice of the SCDC grievance process, specifically, SCDC Policy GA~
01.12.”).

Defendants alleged failure to return signed RTSMS, it was impossible for Plaintiff to file a
grievance with signed RTSMS. See Hl'nojos v. Bowers, No. 2114-CV-01800-DCN, 2015 WL
4878812, at *9 (D.S.C. 2015) (holding that plaintiff exhausted the administrative remedies
available to him where he was unable to file a proper grievance because he could not get a response
to his RTSM form). The same is true for Plaintiff`s grievance for outdoor recreation. On the face
of the Complaint, Plaintiff alleged that he sent an RTSM regarding this grievance on April ll,
2018, yet never received a respond. (Dkt. No. 1-2 at 13.)

Therefore, the Court denies Defendants’ motion to dismiss regarding Plaintiff`s claims for
denial of medical treatment and outdoor recreation.

B. Freedom of Religion

To state a claim under the Free Exercise clause of the First Amendment, Plaintiff must state
facts sufficient to Show that he “holds a sincere belief that is religious in nature and that prison
regulations impose a substantial burden on his right to free exercise of that religious belief.”
Ackbar v. Byers, No. CV 4:17-1019-RMG, 2018 WL 1181642, at *2 (D.S.C. 2018), ajj"d, 728 F.
App’x 244 (4th Cir. 2018). As the Magistrate Judge correctly held, Plaintiff here failed to plead
specific facts regarding a substantial burden to survive a motion to dismiss Plaintiff does not
describe the importance of the materials or texts he is requested or how his lack of access affects
his ability to practice his religion, did not identify any specific “holy days,” or explain how the ban
on group gatherings affects his ability to practice his beliefs See Ia’., at *2 (“Plaintiff has not
alleged facts suggesting that he is unable to practice his religion without the confiscated

materials.”).

Furthermore, Plaintiffs claims are moot because, as a general rule, the transfer of an inmate

to a new facility renders moot a prior claim for injunctive relief. See Williams v. Grijj‘z`n, 952 F.2d

820, 823 (4th Cir. 1991) (“'l`he transfer, however, has rendered moot [plaintiffs] claims for
injunctive and declaratory relief”). Therefore, Plaintiff’ s freedom of religion claim is dismissed

C. Access to SCDC Grievance System

Plaintiff argues that Defendant Williams denied him access to the SCDC grievance system
by refusing to process his grievances without a signed RTSM. (Dkt. No. 11 at 5 ~ 6.) While this
is relevant to the analysis of exhaustion of administrative remedies, Defendant Williams’ refusal
to process the grievances does not rise to the level of a constitutional claim. See Hinojos v. Bowers,
No. 2:14-CV-01800-DCN, 2015 WL 4878812, at *16 (D.S.C. 2015) (“Even if
Defendants[‘]. . .actions violate the policies of the South Carolina Department of Corrections, the
fact that a Defendant has not followed SCDC's policies or procedures standing alone, does not
amount to a constitutional violation.”). Plaintist claim regarding access to the SCDC grievance
system is therefore dismissed

IV. Conclusion

For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 30). Therefore,
Defendants’ Motion to Dismiss is DENIED IN PART and GRANTED IN PART. (Dkt. No. 22.)
Defendant’s motion to dismiss Plaintiff s claims for denial of medical leave and outdoor recreation
is DENIED, and those claims survive the motion to dismiss Defendant’s motion to dismiss
Plaintiff’s claims for freedom of religion and access to the grievance system is GRANTEI), and
those claims are DISMISSED. The Court REFERS this case back to the Magistrate Judge for

further action consistent with this order.

AND IT IS SO ORDERED. @/

Richard Mark Gefgel
United States District Court Judge

 

November _lé, 2018
Charleston, South Carolina

